DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-11, 13-17, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US2016/0253145) in view of Sanders (US2014/0079247) and Liu et al. (CN103345355).
To claim 1, Lee teach an electronic device (100 of Fig. 2), comprising:
a wireless communication circuit (110 of Fig. 4); 
a touchscreen display (103, 151 of Fig. 4, paragraphs 0065, 0072-0073); and 
at least one processor (180 of Fig. 4), wherein the at least one processor is configured to: 
establish a first short-range wireless channel with a first external device using the wireless communication circuit, and transmit first audio data via the first short-range wireless channel to the first external device (Fig. 2, paragraphs 0059, 0099, 0123, using a short range communication method such as WiFi and Bluetooth), 
establish a second short-range wireless channel with a second external device using the wireless communication circuit, and transmit second audio data via the second short-range wireless channel to the second external device (Fig. 2, paragraphs 0059, 0099, 0123, using a short range communication method such as WiFi and Bluetooth), 
display, on the touchscreen display, at least one graphical object respectively indicating a type of the first external device and the second external device (paragraphs 0105-0106, representative icon), and wherein the at least one graphical object is configured to release at least one of the first short-range wireless channel or the second short-range wireless channel based on a user input with respect to the at least one graphical object (on/off icon, start/stop icon to respective speaker in Fig. 8a, paragraphs 0112-0114), 
identify a user input for adjusting a volume output from at least one of the first external device and the second external device, while the at least one graphical object is displayed on the touchscreen display (volume icon to respective speaker in Fig. 8a-b, paragraphs 0112-0114; Fig. 17, paragraphs 0156-0157), 
in response to determining that the user input for adjusting the volume is for commonly adjusting a first volume output from the first external device and a second volume output from the second external device, control the first external device and the second external device to commonly adjust the first volume and the second volume (paragraph 0157), and 
in response to determining that the user input for adjusting the volume is for adjusting the first volume, control the first external device to adjust the first volume while the second volume is maintained (volume icons to respective speakers in Fig. 8a-b, paragraphs 0155-0156), 
wherein another graphical object, different from the at least one graphical object, is displayed on a first screen according to a first user input, received while the at least one graphical object is displayed, with respect to a status bar, the another graphical object indicating that the first external device and the second external device are connected to the electronic device (Figs. 12-14, paragraphs 0137-0149).
But, Lee do not expressly disclose the type including an earphone, wherein the at least one graphical object is displayed on a lock screen.
	Sanders teach an electronic device (102 of Fig. 1), displaying, on the touchscreen display, a plurality of graphical objects respectively indicating a type of the first external device and the second external device (computer, AppleTV, speaker in Fig. 9; computer, speaker in Fig. 10), the type including an earphone (NOTE at least one graphical object do not necessarily corresponds to appearance of said type of first and second external devices; paragraph 0024, audio output devices 104, 106 can be a speaker or speaker set, an audio receiver, a set of headphones, a television, or the like, which means headphones can obviously be represented by a graphic object on UI as well, and displaying a graphic object, e.g., headphone icon, is well-known in the art and obvious for implementation), identify a user input for adjusting a volume output from at least one of the first external device and the second external device (paragraphs 0036-0037, volume control user interface can be generated and displayed by source device), while the plurality of graphical objects is displayed on the touchscreen display (Fig. 10), in response to determining that the user input for adjusting the volume is for commonly adjusting a first volume output from the first external device and a second volume output from the second external device, commonly adjust the first volume and the second volume (master volume control in Figs. 3-6 & 8, and related disclosure, collective volume control), and in response to determining that the user input for adjusting the volume is for adjusting the first volume, adjust the first volume while the second volume is maintained (individual volume control in Figs. 3-5 & 7-8, and related disclosure), and wherein another graphical object (image in symbol window), different from the plurality of graphical objects, is displayed on a first screen according to a first user input with respect to a status bar, the another graphical object indicating that the first external device and the second external device are connected to the electronic device (Fig. 8, paragraph 0058, another graphical object in Fig. 8 that is different from graphical objects in Figs. 9-10, wherein said another graphical object shows connected external devices).
	Liu teach a headset icon is displayed on the lock screen interface to prompt the user whether to use a wired headset or a Bluetooth headset to answer calls, listen to music, etc., or display an application shortcut icon that reminds the user to protect (paragraph 0081).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of Sanders and Liu into the apparatus of Lee, in order to further graphic representation.

To claim 8, Lee, Sanders, and Liu teach an electronic device (as explained in response to claim 1 above).





To claim 4, Lee, Sanders, and Liu teach teach claim 1.
Though Lee, Sanders, and Liu do not expressly disclose wherein the selected codec includes a low complexity subband coding (SBC) codec, it is well-known in the art which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for codec selection, hence Official Notice is taken.

To claim 5, Lee, Sanders, and Liu teach teach claim 1.
Lee, Sanders, and Liu teach wherein the at least one processor is further configured to select a codec from among a plurality of codecs upon receiving a first user input for activating an operation mode for transmitting the first audio and the second audio to the first external device and the second external device, respectively (Sanders, paragraph 0032; though Lee, Sanders, and Liu do not expressly disclose codec selection, it is well-known in the art which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for codec selection, hence Official Notice is taken).

To claim 6, Lee, Sanders, and Liu teach claim 5.
Lee, Sanders, and Liu teach wherein the at least one processor is further configured to select one of the first external device and the second external device upon receiving a second user input for deactivating the operation mode (as explained in response to claim 1 above, e.g., on/off icon of Lee).

To claim 7, Lee, Sanders, and Liu teach claim 6.
Lee, Sanders, and Liu teach wherein the at least one processor is further configured to transmit one of the first audio data and the second audio data using a codec supported by the selected external device among the plurality of codecs, to the one of the first external device and the second external device that is selected (though Lee, Sanders, and Liu do not expressly disclose codec selection, it is well-known in the art which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for codec selection, hence Official Notice is taken).

To claim 9, Lee, Sanders, and Liu teach claim 8.
Lee, Sanders, and Liu teach wherein the processor is further configured to, in response to the first user input, generate audio data according to the commonly adjusted volume and transmit the audio data to the first external device and the second external device using the wireless communication circuit (as explained in response to claim 1 above, master volume control of Sanders).

To claim 10, Lee, Sanders, and Liu teach claim 8.
Lee, Sanders, and Liu teach wherein the processor is further configured to, in response to the second user input, generate first audio data according to the adjusted volume and transmit the first audio data to corresponding one of the first external device and the second external device using the wireless communication circuit (as explained in response to claim 1 above, individual volume control of Sanders).

To claim 11, Lee, Sanders, and Liu teach claim 8.
Lee, Sanders, and Liu teach wherein one of the first graphical object and the second graphical object is configured to indicate that an external device type corresponds to an earphone type wireless device (Sanders, Figs. 9-10).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669


/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        October 25, 2022